          Case 1:21-cr-00007-JDB Document 15 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :      Criminal. No. 21-CR-7 (JDB)
 MICHAEL MCKAY                               :
                                             :
               Defendant.                    :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is assigned to

Assistant United States Attorney Kevin Birney, who may be contacted by telephone at (202)

252-7165 or e-mail at Kevin.birney@usdoj.gov. Mr. Birney will substitute for AUSA Nicole

McClain, as counsel for the United States.

                                             Respectfully submitted,


                                                    Respectfully submitted,

                                             By:    /s/ Kevin Birney
                                                    Kevin Birney
                                                    D.C. Bar No. 1029424
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Federal Major Crimes
                                                    555 Fourth Street, N.W.
                                                    Washington, DC 20530
                                                    Phone: (202) 252-7165
                                                    Email: Kevin.birney@usdoj.gov
